Citation Nr: 0801058	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for type I diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 0 
percent for residuals of stress fractures of the second and 
fourth metatarsals of the left foot.

3.  Entitlement to an initial evaluation in excess of 0 
percent for calluses of the left foot.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for diabetes 
mellitus type I, assigning a 20 percent evaluation; stress 
fracture, second and fourth metatarsal left foot, assigning a 
0 percent evaluation; and calluses left foot, assigning a 0 
percent evaluation.  All evaluations are effective on October 
11, 2002.  In October 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing in 
Washington, DC.  A transcript of the hearing is of record.

The Board remanded this case for additional development in 
July 2006.  As the requested development as been 
accomplished, this case is properly before the Board.  

In September 2007, the RO granted service connection for 
chronic metatarsalgia of the left foot assigning a 10 percent 
evaluation effective August 20, 2007.  As chronic 
metatarsalgia has been evaluated as a separate disability 
that is not currently on appeal, it will not be addressed in 
the decision below.

On her VA-Form 9 the veteran indicated that the left foot 
disability had caused her left knee pain.  This is considered 
an informal secondary service connection claim for a left 
knee disability and is referred to the RO.



FINDINGS OF FACT

1.  The veteran's diabetes type I requires insulin and a 
restricted diet, and has resulted in at least two episodes of 
ketoacidosis or hypoglycemic reaction requiring 
hospitalization in 1999 and 2004 (with subjective assertions 
of an episode in 2005), and complaints of numbness in the 
fingers and toes, with no objective findings of neurological 
impairment.

2.  The residuals of fracture to the second and fourth 
metatarsals of the left foot are not manifested by any 
functional impairment other than pain, which has already been 
separately compensated.

3.  The calluses on the left foot are manifested by 
subjective complaints of pain and burning, but no functional 
impairment, including no pain, on objective evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes type I have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7913 
(2007).

2.  The criteria for an initial evaluation in excess of 0 
percent for residuals of fracture to the second and fourth 
metatarsals of the left foot have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5299-5284 (2007).

3.  The criteria for an initial evaluation in excess of 0 
percent for calluses of the left foot have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7819, 
7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice 
regarding the initial service connection claims by letter 
dated in January 2003.  After the RO granted service 
connection for the disabilities on appeal, the veteran filed 
a notice of disagreement with the assigned ratings in August 
2004.  The RO provided the appellant with notice regarding 
the initial rating claims in July 2006, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in a September 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
submitted a statement in February 2007 that she had relocated 
to Seaside, California, and that her primary VA clinic was 
now in Monterey/ Palo Alto.  However, she did not state that 
she had received any additional treatment there for her 
service-connected disabilities.  Therefore, obtaining any 
additional records at this clinic is not necessary to resolve 
this claim.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Diabetes

The RO granted service connection for diabetes mellitus type 
I in August 2003, assigning a 20 percent evaluation effective 
October 11, 2002.  The veteran appeals this action.  She 
contends that she is required to take four daily injections 
of insulin in order to control her condition, alter her diet, 
and limit her activities due to her diabetes.  She also 
indicated that she had three episodes of ketoacidosis when 
she had to be admitted into the intensive care unit and that 
she has to see a diabetic care provider on a regular basis.

The veteran's diabetes is rated under 38 C.F.R. § 4.119, DC 
7913.  A 20 percent evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Note (1) of DC 7913 provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

A February 2003 VA general examination report shows the 
veteran took four insulin injections a day for diabetes type 
I and that she had one hospitalization in July 1999 because 
she was ketoacidotic.  Urinalysis showed ketones in large 
amount, glucose 3+ and protein negative.  The veteran was 
advised to go to the emergency room immediately for 
intravenous fluids and insulin.  She reportedly had no 
symptoms at that time.  The examiner found that the veteran's 
diabetes type I was poorly controlled per the labs done that 
day but was not posing a disability to the veteran.  

A February 2003 VA diabetes examination report notes that the 
veteran had never had any hypoglycemic reaction and was not 
on a restricted diet.  She was able to carry out activities 
as long as she had medication and occasionally saw her 
diabetic care provider.  On diagnosis, the veteran had 
diabetes type I, poorly controlled with mild residual 
symptoms, no vascular symptoms, no neuropathy, and no cardiac 
or nephrological symptoms.  The veteran reported that she had 
no limitations from her diabetes as far as her daily 
activities of living.  A February 2003 VA addendum noted that 
the veteran had poorly controlled diabetes mellitus and was 
mildly ketotic but not requiring intravenous insulin at that 
time.

In August 2004, a VA medical record notes the veteran was 
worried because of swelling in her lower legs.  Walking after 
frequent sitting and elevating her legs was recommended.  

In September 2004, a VA physician noted that the veteran was 
extremely non-compliant with medical care and insulin therapy 
and had presented that day without having taken any insulin 
all day or eaten anything but a few grapes.

An October 2004 VA medical record notes the veteran's 
diabetes was poorly controlled and without complications.  
The veteran reportedly walked/jogged twice a week and denied 
hypoglycemia.  

December 2004 private hospital records note the veteran came 
to the emergency room with complaints of shortness of breath 
and was found to be pregnant.  The working diagnosis was 
diabetic ketoacidosis; intravenous hydration and intravenous 
insulin.  The veteran was treated continuously for three 
days.  On December 28, 2004 it was noted that she was 
hypoglycemic.

A March 2005 VA medical record notes the veteran's diabetes 
type I was still very poorly controlled.  She was advised on 
better self-care.

An August 2007 VA examination report notes the veteran had 
been closely evaluated on a regular basis at the 
Endocrinology Clinic as well as by the primary care physician 
and had multiple episodes of hypoglycemia.  

The report noted her history, including the fact that on 
December 27, 2004, she was hospitalized while pregnant for a 
diagnosis of diabetic ketoacidosis and was discharged home on 
an American Diabetic Association diet of 1000 kilocalories.  
She stated that she also was hospitalized for four days for 
another episode of diabetic ketoacidosis in December 2005.  
She remained on Novolin isophane insulin until February 2006 
and then was started on an insulin pump to better control her 
diabetes.  Presently, she was on a special diet for diabetes, 
an American Diabetic Association diet, and checked her blood 
sugars eight to nine times per day.  She stated that she had 
episodes of hyperglycemia and hypoglycemia.  She indicated 
she became hypoglycemic two to three times per week.  She saw 
her primary care physician once a month for her diabetes 
since she was pregnant and also followed up with an 
endocrinologist every three months.  She reported that she 
did not lose consciousness with hypoglycemia but was very 
uncomfortable and felt like she would pass out.  She also got 
dizzy and sweaty and was not able to drive.  Regarding other 
complications of diabetes, she reported a one-year history of 
numbness in her fingers and feet without tingling.  The 
impression was diabetes mellitus type I with secondary 
diabetic neuropathy, currently well-controlled with insulin 
pump and diet.

The record shows that the veteran requires insulin and has a 
restricted diet; but her activities are not regulated due to 
her diabetes.  She reported in October 2004 that she walked 
or jogged twice a week and in August 2004 was actually 
instructed to move around more after sitting for a long time.  
The last evaluation in 2007 does not mention anything 
regarding restriction of activities, despite the fact that 
the veteran was pregnant at that time.  The veteran's history 
includes at least two episodes of ketoacidosis or 
hypoglycemia requiring hospitalization; in 1999 and 2004 (and 
another reported by the veteran in 2005 which is not of 
record).  But this does not establish the occurrence on a 
yearly basis, either at the present time or during any 
definable period during the appeal.  The veteran has 
reportedly had some episodes of hypoglycemia since 2005, but 
nothing that required hospitalization.  She also reportedly 
sees a diabetic care provider no more than once every three 
months.

The veteran's August 2007 diagnosis of diabetic neuropathy is 
based on her complaints of numbness in her fingers and feet 
and is not separately compensable, as the neurological 
examination of the peripheral extremities was intact.  
Therefore, the diabetic neuropathy is considered part of the 
diabetic process already compensated under the 20 percent 
rating.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's diabetes mellitus warranted a 
rating higher than 20 percent.  To the extent that the 
veteran's diabetes ever warranted a rating lower than 20 
percent, i.e., when she is not shown to be on a restricted 
diet, all doubt has been resolved in her favor.  For this 
reason, "staged ratings" are inapplicable to this case.

The preponderance of the evidence is against the assignment 
of an initial rating higher than 20 percent for diabetes type 
I; there is no doubt to be resolved; and a rating higher than 
20 percent is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Stress fracture second and fourth metatarsals left foot

The RO granted service connection for stress fracture of the 
second and fourth metatarsals left foot in August 2003, 
assigning a 0 percent evaluation effective October 11, 2002.  
The veteran appeals this action.  She contends that although 
she does not experience pain to the touch in her left foot, 
her foot becomes painful after excessive walking or being on 
her feet and also aches at night causing her to lose sleep.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  In this 
case, there is no diagnostic code specific to stress fracture 
of the second and fourth metatarsals and the RO evaluated the 
veteran's service-connected disability as 0 percent disabling 
by analogy under 38 C.F.R. § 4.71A, Diagnostic Code (DC) 5284 
for other foot injuries.

A moderate foot injury is rated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5284.  A moderately severe foot injury 
is rated as 20 percent disabling.  A severe foot injury is 
rated as 30 percent disabling.  Actual loss of use of the 
foot is rated as 40 percent disabling.  DC 5284.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

A January 2003 VA x-ray examination report shows joint spaces 
were well-maintained in the left foot.  There was no fracture 
or bony abnormality noted.

A February 2003 general VA examination report shows 
complaints of sore feet secondary to her stress fracture, 
particularly if she is on her feet all day.  Physical 
examination revealed normal gait.  Her foot had full range of 
motion.  Neurological evaluation showed normal gait, 
reflexes, vibration, position, motor, and sensory. 

A February 2003 VA podiatry examination showed no pain on 
palpation of the fourth and second metatarsals of the left 
foot.  X-rays showed no gross abnormalities.  The impression 
was history of stress fracture of the second and fourth 
metatarsals of the left foot.

An August 2007 VA examination report shows complaints of the 
top of her left foot aching especially at night.  She also 
complained of cramps and throbbing of her left foot.  
Physical evaluation of the feet showed normal longitudinal 
arches and normal Achilles.  There were no toe deformities or 
swelling of the feet.  Weightbearing was normal.  There was 
mild tenderness upon palpation of the left foot on the third 
and fourth metatarsals just underneath the third and fourth 
toes.  The left ankle range of motion was completely normal 
with ankle dorsiflexion at 20 degrees and plantar flexion at 
45 degrees.  There was no loss with three repetitions.  The 
examiner noted the normal x-ray examination in January 2003.

In September 2007, the RO granted service connection for 
chronic metatarsalgia of the left foot, assigning a separate 
10 percent rating, which is not on appeal.  Metatarsalgia is 
defined as pain in the forefoot in the region of the heads of 
the metatarsals.  See Stedman's Medical Dictionary, 27th 
edition, p. 1102.  The medical evidence does not show any 
additional impairment associated with the second and fourth 
left metatarsal fractures.  Thus, an evaluation in excess of 
0 percent is not warranted under DC 5294.  See 38 C.F.R. 
§ 4.31 regarding zero percent evaluations.

None of the remaining diagnostic codes addressing the foot or 
the toe apply.  The medical evidence shows no hammertoe, high 
arch, clawfoot, or any other deformity. Therefore, DC's 5276 
(for acquired flatfoot) and 5278 (for acquired claw foot) do 
not apply.  The medical evidence also does not show malunion 
or nonunion of the metatarsal bones under DC 5283, as x-ray 
examination was normal.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran, however, has no functional loss associated with her 
service-connected disability other than complaints of pain 
for which she already has been separately compensated.  A 
February 2003 VA examination report noted that she could walk 
as much as she needed to and do all of her activities of 
daily living without any restrictions from her stress 
fractures.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time). Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the veteran's 
service-connected stress fractures of the second and fourth 
metatarsals of the left foot have remained consistent 
throughout the entire appeal period and at no time warranted 
a rating higher than 0 percent.  Therefore, "staged 
ratings" are inappropriate in this case.

The preponderance of the evidence is against the assignment 
of an initial rating higher than 0 percent for residuals of 
stress fractures of the second and fourth metatarsals of the 
left foot; there is no doubt to be resolved; and an increased 
rating is not warranted. Gilbert v. Derwinski, 1 Vet. App. at 
57-58.

Calluses of the left foot

The RO granted service connection for calluses of the left 
foot in August 2003 assigning a 0 percent evaluation 
effective October 11, 2002.  The veteran appeals this action.  
She asserts that her calluses cause her pain and burning and 
that she is limited in how she can treat them because of her 
diabetes.

The veteran's calluses are rated by analogy under 38 C.F.R. § 
4.118, DC 7819 for benign skin neoplasms, which are to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.

A February 2003 VA general examination report notes major 
calluses under the second and fourth toe on the left foot, 
otherwise no scars.  There was no tenderness or muscle 
atrophy.  

A February 2003 VA podiatry examination report shows a 
generalized callus on the sub two, three, and four 
metatarsals of the left foot.  

An August 2007 VA examination report shows the veteran 
reported that she walks differently because of her calluses.  
On physical examination, there were no scars or ulcerations 
seen on the feet.  There was a callus seen on the plantar 
aspect of the left foot between the second, third, and fourth 
metatarsals.  Measurement was 3 1/2 by 2 cm, which represented 
15 percent of the left foot.

Under DC 7804, a 10 percent rating is assigned for 
superficial scars, painful on examination.  Although the 
veteran complained of pain and burning with her calluses, 
they were not shown to be painful on examination in 2003 or 
2007.  The calluses also do not measure at least 929 square 
centimeters under DC 7802.  Additionally, the calluses are 
not unstable and do not cause limited motion or any other 
functional impairment in the left foot.  See DC's 7801, 7803.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. See Note (1) 
DC 7803.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection, during which the veteran's calluses on 
the left foot warranted a rating higher than 0 percent.  For 
this reason, "staged ratings" are inapplicable to this 
case.

The preponderance of the evidence is against an evaluation in 
excess of 0 percent for calluses on the left foot; there is 
no doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  The 
Board also is not precluded from affirming an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this case, the RO discussed the criteria for 
assignment of extraschedular evaluations in a March 2005 
statement of the case.

Referral under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  A February 
2003 VA examination report noted that the veteran was in law 
school and that over the last 12 months she had not lost any 
time from work due to her diabetes.  An August 2007 VA 
examination report notes that the veteran worked 40 hours per 
week as a law clerk and that sometimes when she became 
hypoglycemic she would have to miss work for either a couple 
of hours or a whole day.  While the veteran's disabilities 
might have resulted in her missing some work, there is no 
evidence of marked interference with employment due to her 
service-connected disabilities; nor are there any frequent 
periods of hospitalization.  The veteran's disability picture 
is not so unusual or exceptional in nature so as to warrant 
referral of her case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation.



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for type I diabetes mellitus is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for residuals of stress fractures of the second and fourth 
metatarsals of the left foot is denied.

Entitlement to an initial evaluation in excess of 0 percent 
for calluses of the left foot is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


